Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to the applicant’s arguments

The previous rejection is withdrawn.  Applicant’s amendments are entered. Applicant’s remarks are also entered into the record.  A new search was made necessitated by the applicant’s amendments. 
A new reference was found. A new rejection is made herein.
Applicant’s arguments are now moot in view of the new rejection of the claims. 


    PNG
    media_image1.png
    896
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    915
    1315
    media_image2.png
    Greyscale
The primary reference is silent to Gadgil but Kirk et al teaches “…wherein, during an assistance phase, the method includes the following steps:

    PNG
    media_image3.png
    436
    1322
    media_image3.png
    Greyscale
measuring a value of a first ground clearance of the first side arrangement, the first ground clearance being a first distance separating the first side arrangement and the ground, (see FIG. 2, sensor 26 on the first wing, a second sensor 26 on the second wing and a third sensor on the tail 26 that can scan the ground clearance) and measuring a value of a second ground clearance of the second side arrangement, the second ground clearance being a second distance separating the second side (see FIG. 3 where the sensors can scan and avoid objects 68, 70) arrangement and the ground; and…”.   (see claims 1-4 and FIG. 7 where the sensors can scan the ground clearance for the wing tip protection using can patterns 124-124; see col. 1, line 27, col. 2, lines 25-44 and col. 3, lines 3-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of KIRK since KIRK teaches that a wing and tail can include sensors that are radar sensors that can scan under the wing and tail.  This can avoid obstacles and provide a warning to the operator to avoid objects that can collide with the wings.    See claims 1-4 and abstract. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 17-18 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in further in view of U.S. Patent No.: 9229101 B2 to Kirk that was assigned to Honeywell™ and that was filed in 2013 (hereinafter “Kirk”). 

    PNG
    media_image4.png
    772
    684
    media_image4.png
    Greyscale

Gadgil discloses “…1 . (Currently Amended) A method of assisting in piloting an aircraft having a fuselage ( 2) that (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end)
extends longitudinally from a nose toward a rear end, the aircraft having a first side arrangement and a second side arrangement which first and second sides are disposed laterally on respective sides of the fuselage and participate lift and propulsion of the aircraft, wherein during the assistance phase, the method includes the following steps: (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1)
--measuring a value of a. first ground clearance of the first side arrangement and a value of a second ground clearance of the second side arrangement and  (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1) 
    PNG
    media_image5.png
    634
    685
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    655
    763
    media_image6.png
    Greyscale

displaying on a screen the at least one 
symbol that varies as a function of the variation in the value of the first ground clearance and/or of the variation in the value of the second ground clearance”. (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground) 
    PNG
    media_image1.png
    896
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    915
    1315
    media_image2.png
    Greyscale
The primary reference is silent to Gadgil but Kirk et al teaches “…wherein, during an assistance phase, the method includes the following steps:

    PNG
    media_image3.png
    436
    1322
    media_image3.png
    Greyscale
measuring a value of a first ground clearance of the first side arrangement, the first ground clearance being a first distance separating the first side arrangement and the ground, (see FIG. 2, sensor 26 on the first wing, a second sensor 26 on the second wing and a third sensor on the tail 26 that can scan the ground clearance) and measuring a value of a second ground clearance of the second side arrangement, the second ground clearance being a second distance separating the second side (see FIG. 3 where the sensors can scan and avoid objects 68, 70) arrangement and the ground; and…”.   (see claims 1-4 and FIG. 7 where the sensors can scan the ground clearance for the wing tip protection using can patterns 124-124; see col. 1, line 27, col. 2, lines 25-44 and col. 3, lines 3-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of KIRK since KIRK teaches that a wing and tail can include sensors that are radar sensors that can scan under the wing and tail.  This can avoid obstacles and provide a warning to the operator to avoid objects that can collide with the wings.    See claims 1-4 and abstract. 


Claims 2-4 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of Kirk. 

Gadgil discloses “…2. (Currently Amended) The method according to
claim 1,wherein for measuring the value of the first ground clearance and the second ground clearance the method includes the following steps: 

acquiring at least one first measurement signal
with a first sensor which first measurement signal  (see paragraph 17-18 where the device has radar or lidar sensors and that are oriented downwardly to determine a depth from the aircraft to the ground or an object) 
carries a first piece of information that an image of
the value of the first ground clearance, and acquiring at
least second measurement signal with a sensor : (see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320)
which second_ measurement signal carries a second piece of information that is an image of the value of the
second ground clearance; and
-----------determining the value the ground
clearance by processing the first measurement signal(s), (see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320)

and determining the value of the second ground clearance
by processing the second measurement signal(s)”. . (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground)

Gadgil discloses “…3. The method according to claim 1, wherein, for measuring the value of the first ground clearance and the value of the second ground clearance, the method includes the following steps: acquiring a plurality of first measurement signals with a plurality of first sensors of the first ground clearance, and acquiring a plurality of second measurement signals with a plurality of second sensors of the second ground clearance; (see paragraph 17-18 where the device has radar or lidar sensors and that are oriented downwardly to determine a depth from the aircraft to the ground or an object) 
conditioning the plurality of first measurement signals and the second measurement signals; consolidating the plurality of first measurement signals and the plurality of second measurement signals following the conditioning via a voting method for obtaining respectively the value of the first ground clearance and the value of the second ground clearance. (see paragraph 62 where the warning system can provide an alert; see claim 1 where the threat indicator is provided and see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320)

Gadgil discloses “…4. The method according to claim 1, wherein the aircraft is provided with a plurality of first sensors containing at least two first sensors that are dissimilar and/or disposed in mutually different zones of the first side arrangement, (see paragraph 17) the aircraft being provided with a plurality of second sensors containing at least two second sensors that are dissimilar and/or disposed (see paragraph 17-18 where one set can be radar and a second set can be sonar or infrared sensors) 
    PNG
    media_image7.png
    851
    787
    media_image7.png
    Greyscale
in mutually different zones of the second side arrangement. (see paragraph 62 where the warning system can provide an alert; see claim 1 where the threat indicator is provided and see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320)”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of United States Patent Application Pub. NO.: US 2016/0351061 A1 to Lamkin et al. that was filed in 2015 (hereinafter “Lamkin”) and in view of U.S. Patent Application Pub. No.: US 2017/0062756A1 to Lambkin (hereinafter Lamkin ‘756) and in view of Kirk. 

Gadgil is silent as to but Lamkin teaches “…5. The method according to claim 1, wherein the displaying of the symbol(s) is dependent on, detection of at least one of following two events: detection that a retractable undercarriage of the aircraft is deployed; (see paragraph 31-32 where the element 217 can indicate that the landing gear is deployed)”. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of Lamkin since Lamkin teaches that an icon 217 can determine if there is a landing gear deployed and if an obstacle on the ground can collide or pass under the aircraft. See FIG. 3b.  This can apply a torque automatically to avoid a collision.  See claims 1-17 of Lamkin. 
Gadgil is silent as to but Lamkin ‘756 teaches “… detection that the value of the first ground clearance is less than a threshold height or that the second ground clearance is less than the threshold height”.  (see FIG. 6, block 606 and paragraph 80 where the range from the aircraft to the ground using vector is provided as 604-606)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of Lamkin ‘756 since Lamkin ‘756 teaches that a risk of a collision with an object on the ground can be determined and a range can be determined 606 to the object 604.  See claims 1-20 of Lamkin ‘756 and the abstract. 


Claims 6-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of Kirk. 

Gadgil discloses “…6. The method according to claim 1, wherein the method includes a step of determining a roll set value to be complied with, the at least one symbol comprising a central symbol that moves along a reference segment, and the positioning of the central symbol along the reference segment being a function of the roll set value.  (see paragraph 33 where the ownership icon 312 can show a roll value or a pitch value or a yaw value in FIG. 3c)

    PNG
    media_image8.png
    795
    793
    media_image8.png
    Greyscale

Gadgil discloses “…7. The method according to claim 6, wherein the central symbol comprises a first portion and a second portion that represent respectively the first ground clearance and the second ground clearance, a background of the first portion and a background of the second portion varying as a function respectively of the value of the first ground clearance and of the value of the second ground clearance”.  (see FIG. 4 where the rotor is shown as 314 and the fuselage is shown as 312 and a indicator shows a height to ground and a location of the clearance and the objects in the background that show their position for collision avoidance purposes in block 320)

    PNG
    media_image9.png
    801
    869
    media_image9.png
    Greyscale

Gadgil discloses “…8. The method according to claim 1, wherein the at least one symbol comprises a first symbol and a second symbol, the first symbol extending in a direction from a horizon segment representing the horizon of an artificial horizon (75) to a first end over a first length that is a function of the value of the first ground clearance (see FIG. 3a where the horizon is shown as 304 and a second display 308 shows the ground clearance) , and the second symbol extending inn, the direction (150) from the horizon segment to a second end over a second length that is a function of the value of the second ground clearance. (see FIG. 4 where the rotor is shown as 314 and the fuselage is shown as 312 and an indicator shows a height to ground and a location of the clearance and the objects in the background that show their position for collision avoidance purposes in block 320)


Gadgil discloses “…9. The method according to claim 8, wherein the first symbol has a background that varies as a function of the value of the first ground clearance and the second symbol has a background that varies as a function of the value of the second ground clearance”. (see FIG. 1 where a first clearance D1 is shown and a second to a tip is shown as D2 and a wing to ground is shown as D2 and a tail to ground is shown as d1; see FIG. 4 where the rotor is shown as 314 and the fuselage is shown as 312 and an indicator shows a height to ground and a location of the clearance and the objects in the background that show their position for collision avoidance purposes in block 320)

Gadgil discloses “…10. The method according to claim 8, wherein the method includes a step of displaying a ground segment connecting the first end to the second end. (see FIG. 1 where a first clearance D1 is shown and a second to a tip is shown as D2 and a wing to ground is shown as D2 and a tail to ground is shown as d1; see FIG. 4 where the rotor is shown as 314 and the fuselage is shown as 312 and an indicator shows a height to ground and a location of the clearance and the objects in the background that show their position for collision avoidance purposes in block 320)
 


Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of United States Patent Application Pub. NO.: US 2016/0351061 A1 to Lamkin et al. that was filed in 2015 (hereinafter “Lamkin”) and in view of Kirk. 


Lamkin teaches “…11. The method according to claim 1, wherein, with the aircraft being provided with at least one undercarriage that can be compressed so that it is either in a compressed state or in a non-compressed state, the method includes the following steps: determining that the at least one undercarriage is in the compressed state or in the non-compressed state; and assigning to the at least one symbol an appearance that varies while the undercarriage(s) is/are going from the compressed state to the non-compressed state and vice versa”. (see paragraph 31-32 where the element 217 can indicate that the landing gear is deployed)”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of Lamkin since Lamkin teaches that an icon 217 can determine if there is a landing gear deployed and if an obstacle on the ground can collide or pass under the aircraft. See FIG. 3b.  This can apply a torque automatically to avoid a collision.  See claims 1-17 of Lamkin. 


Claims 12-13 and 16 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of Kirk. 

    PNG
    media_image4.png
    772
    684
    media_image4.png
    Greyscale

Gadgil discloses “…12. An aircraft having a fuselage that extends longitudinally from a nose towards a rear end, (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end)
 the aircraft having a first side arrangement and a second side arrangement, which first side arrangement and second side arrangement are disposed laterally on either side of the fuselage, and each of them participates in the movement of the aircraft; (see FIG. 1, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1)wherein the aircraft is provided with at least one first sensor emitting a first signal relating to the value of a first ground clearance of the first side arrangement, the aircraft being provided with at least one second sensor emitting a second signal relating to the value of a second ground clearance of the second side arrangement, (see paragraph 17-18 where the device has radar or lidar sensors and that are oriented downwardly to determine a depth from the aircraft to the ground or an object) (see paragraph 62 where the warning system can provide an alert; see claim 1 where the threat indicator is provided and see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320) (see paragraph 17-18 where one set can be radar and a second set can be sonar or infrared sensors)  the aircraft being provided with a screen and with a computer, the computer being connected to each first sensor and to each second sensor, and to the screen, and being configured to apply the method according to claim 1 by determining the value of the first ground clearance and the value of the second ground clearance, the computer transmitting a control signal to the screen to display the at least one symbol. (see paragraph 37, 49 where a ground clearance to move between two buildings can be determined for a course correction; see FIG. 3b where the vehicle is shown a ground clearance from the buildings 320 and 320 and 320 can be illustrative to avoid a collision and in FIG. 4 the clearance can be shown for each side of the aircraft with the ground and see FIG. 1, d1, d2, d2, d1);

    PNG
    media_image1.png
    896
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    915
    1315
    media_image2.png
    Greyscale
The primary reference is silent to Gadgil but Kirk et al teaches “…wherein, during an assistance phase, the method includes the following steps:

    PNG
    media_image3.png
    436
    1322
    media_image3.png
    Greyscale
measuring a value of a first ground clearance of the first side arrangement, the first ground clearance being a first distance separating the first side arrangement and the ground, (see FIG. 2, sensor 26 on the first wing, a second sensor 26 on the second wing and a third sensor on the tail 26 that can scan the ground clearance) and measuring a value of a second ground clearance of the second side arrangement, the second ground clearance being a second distance separating the second side (see FIG. 3 where the sensors can scan and avoid objects 68, 70) arrangement and the ground; and…”.   (see claims 1-4 and FIG. 7 where the sensors can scan the ground clearance for the wing tip protection using can patterns 124-124; see col. 1, line 27, col. 2, lines 25-44 and col. 3, lines 3-66)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of KIRK since KIRK teaches that a wing and tail can include sensors that are radar sensors that can scan under the wing and tail.  This can avoid obstacles and provide a warning to the operator to avoid objects that can collide with the wings.    See claims 1-4 and abstract. 




Gadgil discloses “…13. The aircraft according to claim 12, wherein the aircraft is provided with at least two of the at least first sensors of the at least one first sensor that are dissimilar and/or disposed in mutually different zones of the first side arrangement, the aircraft being provided with at least two of the at least second sensors of the at least one second sensor that are dissimilar and/or disposed in mutually different zones of the second side arrangement. (see FIG. 1-4, and helicopter 100 that has a fuselage and a nose and a front and a rear end and that has a sensor to determine a distance d1 from the body and a second sensor to determine a distance from a propeller tip d2 to the surface and the wing d2 and the rear d1 in FIG. 1 and see FIG. 4 where the distance of each side is shown from the helicopter to the ground and objects 320)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of U.S. Patent Application Pub. No.: US 2017/0062756A1 to Lambkin (hereinafter Lamkin ‘756) and in view of Kirk. 


Lamkin ‘756 teaches “…14. The aircraft according to claim 12, wherein at least one first sensor or at least one second sensor comprises a lidar sensor or a radio altimeter”. (See paragraph 93);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of Lamkin ‘756 since Lamkin ‘756 teaches that a risk of a collision with an object on the ground can be determined and a range can be determined 606 to the object 604.  See claims 1-20 of Lamkin ‘756 and the abstract. 


Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent Pub. No.: US 20180075762A to Gadgil that was filed in 3-15-2018 and in view of United States Patent Application Pub. NO.: US 2016/0351061 A1 to Lamkin et al. that was filed in 2015 (hereinafter “Lamkin”) and in view of Kirk.

Gadgil is silent as to but Lamkin teaches “…15. The aircraft according to claim 12, wherein the aircraft is provided with a retractable undercarriage. (See paragraph 31-32 where the element 217 can indicate that the landing gear is deployed)”. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of Lamkin since Lamkin teaches that an icon 217 can determine if there is a landing gear deployed and if an obstacle on the ground can collide or pass under the aircraft. See FIG. 3b.  This can apply a torque automatically to avoid a collision.  See claims 1-17 of Lamkin. 


    PNG
    media_image10.png
    772
    699
    media_image10.png
    Greyscale


Gadgil discloses “….16. The aircraft according to claim 12, wherein the first side arrangement comprises a first fixed wing arrangement carrying a first propeller, the second side arrangement comprising a second fixed wing arrangement carrying a second propeller”. (see FIG. 1-2 where the helicopter has a propeller and a rotor and in FIG. 2 there is an aircraft with propeller engines)


    PNG
    media_image1.png
    896
    954
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    915
    1315
    media_image2.png
    Greyscale
The primary reference is silent to Gadgil but Kirk et al teaches “…17. (NEW) The method according to claim 1,
wherein the at least one symbol varies as a function of the variation in the value of the first ground clearance and of the variation in the value of the second ground clearance. and 18. (NEW) The aircraft according to claim 12, wherein the at least one symbol varies as a function of the variation in the value of the first ground clearance and of the variation in the value of the second ground clearance”.  

    PNG
    media_image3.png
    436
    1322
    media_image3.png
    Greyscale
 (see FIG. 2, sensor 26 on the first wing, a second sensor 26 on the second wing and a third sensor on the tail 26 that can scan the ground clearance) (see FIG. 3 where the sensors can scan and avoid objects 68, 70) (see claims 1-4 and FIG. 7 where the sensors can scan the ground clearance for the wing tip protection using can patterns 124-124; see col. 1, line 27, col. 2, lines 25-44 and col. 3, lines 3-66 and see col.. 1, line 60-65 where the alert has a constant upper and lower limit and shape that the alert can alert to; see col. 4, line 5-35)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Gadgil and the teachings of KIRK since KIRK teaches that a wing and tail can include sensors that are radar sensors that can scan under the wing and tail.  This can avoid obstacles and provide a warning to the operator to avoid objects that can collide with the wings.    See claims 1-4 and abstract. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668